DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE filed 11/04/2022. 
The status of the Claims is as follows:
Claims 1-13 have been withdrawn. 
Claims 15-17 have been cancelled;
Claim 14 has been amended;
Claims 14 and 18-23 are pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Iwauchi et al. (US 5390475; Iwauchi) in view of Vonderhorst et al. (US 6041575; Vonderhorst) and further in view of Spruill et al. (US 5037459; Spruill) 

Regarding Claim 14 Iwauchi discloses a method of producing a humidity controlled product package, the method comprising: 
providing a pre-package material (50) having an interior surface (annotated Fig. 1); (Col 9 lines 28-35)
providing a roll (11) the roll or stack (11) (Fig. 19) comprising 
a plurality of humidity control devices (12), (Col 8 lines 2-8) each humidity control device (12) comprising:
a delivery strip (10) and 
an adhesive (Col 13 lines 49-53) holding the humidity control devices (12) on the delivery strip (10). (Col 7 line 67- Col 8 line 2; Fig. 2)

separating (via 18) an individual humidity control device (12) from the delivery strip (10); (Col 8 lines 9-20)
adhering (via 40) the separated individual humidity control device (12) to the interior surface (annotated Fig. 1) of the pre-package material (50); (Col 9 lines 6-11) and 
after adhering (via 40) the separated individual humidity control device (12) to the interior surface (annotated Fig. 1) of the product package material (50), forming the pre-package material (50) into a product package (70) having product compartment (62) such that the humidity control device (12) is adhered to an interior surface (annotated Fig. 1) of the product package (70) within the product compartment (62). (Fig. 1) (Col 9 lines 45-66)

The Examiner understands that the standard definition of “a stack” can include a pile of objects and the Examiner has interpreted the different layers of humidity devices to be a pile or stack. 

Iwauchi discloses separating an individual humidity control device (12) from the delivery strip (10) (Col 8 lines 9-43) However, Iwauchi does not expressly disclose separating an individual humidity control device from the delivery strip while leaving the delivery strip intact. 

Vonderhorst teaches a method of producing package that includes separating an individual article from a delivery strip while leaving the delivery strip intact providing a step of maintaining an intact delivery strip for the purposes of improving the efficiency of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of separating an individual humidity control device from the deliver strip disclosed by Iwauchi to include leaving the deliver strip intact as taught by Vonderhorst since Col 8 lines 9-43 of Vonderhorst suggests that such a modification provides a step of maintaining an intact delivery strip for the purposes of improving the efficiency of the method.

While Iwauchi discloses providing a strip (10) comprising a plurality of humidity control devices (12), (Col 8 lines 2-8) Iwauchi does not expressly disclose each humidity control device comprising: a base layer; a permeable layer comprising a material permeable to water vapor, the permeable layer coupled to the base layer; and a humidity control agent arranged between the base layer and permeable layer

Spruill teaches a humidity control device (10) comprising: 
a base layer (12); 
a permeable layer (13) comprising a material permeable to water vapor, the permeable layer (13) coupled to the base layer (12); (Col 4 lines 50-58) and 
a humidity control agent (14) arranged between the base layer (12) and permeable layer (13) providing a humidity control device to control humidity inside of the package but protects the package contents from wicking or leaking of the solution. (Col 4 line 64- Col 5 line 5)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of providing a strip of a plurality of humidity control devices taught by Iwauchi to include in the plurality of humidity control devices a layer permeable to water vapor, a base layer and a humidity control agent arranged between the base layer and the permeable layer as taught by Spruill since Col 4 line 64- Col 5 line 5 of Spruill suggests that such a modification provides a humidity control device to control humidity inside of the package but protects the package contents from wicking or leaking of the solution. 

    PNG
    media_image1.png
    781
    798
    media_image1.png
    Greyscale

Regarding Claim 18 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches separating (via 18) an individual humidity control device (12) from the delivery strip (10) comprises removing an individual humidity control device (12) from the delivery strip (10) with the adhesive (Col 13 lines 49-53) remaining on the separated individual humidity control device (12). (Col 10 lines 10-20)

Regarding Claim 19 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches the step of adhering (via 40) the separated individual humidity control device (12) to the interior surface (annotated Fig. 1) of the pre-package material (50) comprises adhering the separated individual humidity control device (12) to the pre-package material (50) using the adhesive on the humidity control device (12). (Col 10 lines 17-30)

Regarding Claim 20 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches providing a pre-package material (50) having an interior surface (annotated Fig. 20) comprises providing a roll (52) of pre-package material (50) having an interior surface (annotated Fig. 1), further comprising unrolling (via 53) the roll of pre-package material (50) to expose the interior surface (annotated Fig. 1) on a conveyor system (53) further comprising unrolling (via 53) the roll of pre-package material (50) to expose the interior surface (annotated Fig. 1).

Regarding Claim 21 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches the product package (70) comprises a bag or pouch (Fig. 7). 

Regarding Claim 22 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches the step of separating an individual humidity control device (12) from the delivery strip (10) comprises peeling the individual humidity control device (12) off of the delivery strip (10). (Col 8 lines 9-38)

Regarding Claim 23 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches the adhesive (Col 13 lines 49-53) holding the humidity control devices (12) on the delivery strip (10). (Col 7 line 67- Col 8 line 2; Fig. 2)

However Iwauchi does not expressly disclose a base layer with the base layer facing the delivery strip.

Spruill teaches a humidity control device (10) comprising: 
a base layer (12); and 
a humidity control agent (14) arranged between the base layer (12) and permeable layer (13) providing a humidity control device to control humidity inside of the package but protects the package contents from wicking or leaking of the solution. (Col 4 line 64- Col 5 line 5)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of providing a strip of a plurality of humidity control devices taught by Iwauchi to include in the plurality of humidity control devices a layer permeable to water vapor, a base layer and a humidity control agent arranged between the base layer and the permeable layer as taught by Spruill since Col 4 line 64- Col 5 line 5 of Spruill suggests that such a modification provides a humidity control device to control humidity inside of the package but protects the package contents from wicking or leaking of the solution. 

Response to Arguments
Applicant’s arguments with respect to Claims 14 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731